Exhibit 99.2 1st Quarter Presentation November 23, 2010 1 Participants Steven E. Nielsen President & Chief Executive Officer Tim Estes Chief Operating Officer H. Andrew DeFerrari Chief Financial Officer Richard B. Vilsoet General Counsel 2 Forward-Looking Statements and Non- GAAP Information Forward-Looking Statements and Non- GAAP Information Fiscal 2010 first quarter results are unaudited. This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including statements with respect to the Company’s fiscal 2011 second quarter. The words “believe,” “expect,” “anticipate,” “estimate,” “intend,” “forecast,” “may,” “should,” “could,” “project,” “outlook,” and similar expressions, including statements regarding backlog, identify forward-looking statements. These forward-looking statements are based on management’s current expectations, estimates and projections and speak only as of the date of this presentation. Forward-looking statements are subject to known and unknown risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this presentation. The factors that could affect future results and could cause these results to differ materially from those expressed in the forward-looking statements include, but are not limited to, those described under Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended July 31, 2010, and other risks outlined in the Company’s periodic filings with the Securities and Exchange Commission (“SEC”). Except as required by law, the Company may not update forward-looking statements even though its situation may change in the future. This presentation includes certain “Non-GAAP” financial measures as defined by SEC rules. As required by the SEC we have provided a reconciliation of those measures to the most directly comparable GAAP measures on the Regulation G slides included at slides 13 and 14 of this presentation. 3 Q1-2011 Overview nContract revenue of $261.6 million increased 1.0% year-over-year in Q1-11 nFirst organic growth since Q4-08 nQ1-11 results of $0.18per share nStrong liquidity at October 30, 2010 nRepurchased over 3.5 million shares for $34.2 million during the period August 27, 2010 through November 22, 2010 nAcquired Communication Services, Inc. (“CSI”) on November 19, 2010 4 Share Repurchase Recap Fiscal Year Amount Shares Average price paid Fiscal 2006 Fiscal 2008 Fiscal 2009 Fiscal 2010 Fiscal 2011 (thru 11/22/10) Total Over $250 million returned to shareholders 5 Revenue Summary nTop 5 customers represented 62.0% of revenue in Q1-11 and 65.5% of revenue in Q1-10. nContract revenue from non-Top 5 customers increased by 11.2%, the fastest rate of growth since Q4 of fiscal nOverall revenue trends continue to improve in Q1-11. Revenue grew organically for the first time since Q4 of fiscal 2008. nExcluding Verizon, all other customers combined grew 8.9% in Q1-11. * For comparison purposes, CenturyLink includes combined revenues from CenturyTel, Inc. and Embarq Corporation for each period presented. Note:See “Regulation G Disclosure” slide 13 for a reconciliation of GAAP to Non-GAAP financial measures. **Organic revenue change excludes revenue from storm restoration work in Q3-09, Q2-09 and Q1-09 and excludes the impact of an additional week in Q4-10 to adjust for our 52/53 week fiscal calendar. 6 Backlog and Employees Current Awards and Extensions Customers Area Description Approximate Term (in years) nAT&T Georgia, Kentucky, North Carolina Construction and maintenance services 3 nComcast Maryland Network upgrade 1 nDukeNet North Carolina Fiber to the cell site 1 nVarious New Mexico, North Carolina, Tennessee, Virginia, and Wyoming Rural fiber deployment 1-2 7 Opportunities Update Potential Customers Grants Total Including Recipient Match Opportunities excluding projects related to data centers, libraries, computer/broadband training, mapping and projects outside the lower 48 states $6.076 billion $7.117 billion Actively targeted opportunities $4.397 billion $5.199 billion nBroadband Initiatives Program (BIP) nBroadband Technology Opportunities Program (BTOP) nTotal Federal Government Funding - $6.9 billion ($7.2 billion originally allocated) Note:The information included above has been compiled from publicly available data.The Company is not responsible for the accuracy of, or updates to, this information. 8 Summary Results Fully Diluted EPS - Non-GAAP Q1-10 Q1-11 Note:See “Regulation G Disclosure” slide 14 for a reconciliation of GAAP to Non-GAAP financial measures. 1.0% 9 Selected Financial Information (a)See “Regulation G Disclosure” slide 14 for a reconciliation of GAAP to Non-GAAP financial measures. (b)Amounts may not foot due to rounding. Q1-11 Q1-10 Change (b) ($ in millions) Contract Revenues §Year-over-year revenue increase of 1.0% Cost of Earned Revenues - Non- GAAP (a) 80.0% 80.3% (0.2)% §Cost of earned revenues as a percentage of revenue improved as a result of improved labor efficiency and safety claim experience, partially offset by the impact of increased materials, increased prices of gasoline, and $0.5 million for a legal settlementduring Q1-11 General & Administrative 8.7% 9.1% (0.3)% §G&A decline from reduced payroll and professional fees Depreciation & Amortization 6.0% 5.9% 0.1% §Depreciation and interest expense up slightly Interest expense 1.4% 1.4% - Other Income, Net 0.7% 0.4% 0.2% §Other income, net increased as more assets were sold and favorable prices received Effective income tax rate - Non-GAAP (a) 43.3% 42.4% 0.9% 10 Cash Flow and Liquidity nSolid operating cash flows during the quarter nCombined days sales outstanding on trade receivables and net unbilled revenues were 62 days in Q1-11 (a) nCapital expenditures, net of disposals at $11.4 million nOver 3.2 million shares repurchased for approximately $31.0 million during the quarter at an average price of $9.58 per share nDebt less cash was approximately $55 million at the end of Q1-11 (a) Days sales outstanding is calculated as the summation of current accounts receivable, plus costs and estimated earnings in excess of billings, less billings in excess of costs and estimated earnings, divided by average revenue per day during the respective quarter. 11 Summary nClear indications of an improving environment nNotable contract awards nAt the forefront of evolving industry opportunities including those generated by rural broadband stimulus funding nEncouraged by deployment of new technologies to consumers and businesses by cable operators nResponding to an increasing number of industry participants for wireless backhaul services 12 Looking Ahead nNormal seasonal operating patterns and organic growth drive revenue nImproving organic growth and new project opportunities enable ongoing assessments of our portfolio of businesses and contracts nContinued solid and growing cash flows dedicated to accretive acquisition opportunities and share repurchases as valuation and projected returns direct nConfidence that trends will be improving for a sustained period supporting patience with respect to individual quarterly results Q2 - 2011: nRevenues which grow slightly year over year nMargins which improve year over year nApproximately breakeven earnings per share due to seasonal effects 13 Appendix: Regulation G Disclosure Amounts may not foot due to rounding. (a) Non-GAAP adjustments in Q4-10 result from the Company’s 52/53 week fiscal year.The Q4-10 Non-GAAP adjustments reflect the impact of the additional week in Q4-10 and are calculated by dividing contract revenues by 14 weeks.The result, representing one week of contract revenues, is subtracted from the GAAP-contract revenues to calculate 13 weeks of revenue for Q4-10 on a Non-GAAP basis for comparison purposes. The Non-GAAP adjustments in Q3-09, Q2-09, and Q1-09 also reflect storm restoration revenues recognized during those periods. (b)Year-over-year growth (decline) percentage is calculated as follows: (i) revenues in the quarterly period less (ii) revenues in the comparative prior year quarter period; divided by (ii) revenues in the comparative prior year quarter period. 14 Appendix: Regulation G Disclosure 1st Quarter Presentation November 23, 2010
